t c summary opinion united_states tax_court edward reiss petitioner v commissioner of internal revenue respondent docket no 9318-01s filed date edward reiss pro_se marie eb small for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues are whether petitioner is ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - entitled to claim a dependency_exemption deduction for his daughter for the taxable_year and whether he is entitled to use head_of_household filing_status petitioner resided in westport connecticut at the time the petition was filed background the facts are not in dispute and may be summarized as follows pursuant to a decree of dissolution of marriage hereinafter referred to as the decree entered by the superior court of the state of arizona county of yavapai petitioner and his former wife susan lynne reiss were divorced on date petitioner and his former wife had one minor child the decree provided inter alia the custody of the minor child ilana michelle reiss is hereby awarded to the former wife subject_to visitation by petitioner a petitioner shall pay to the former wife through the child_support clerk of this court the sum of dollar_figure each month as and for child_support c so long as petitioner is current on all child_support as of december of each year petitioner shall be entitled to declare ilana michelle reiss as a dependant and exemption for all federal and state_income_tax purposes that the former wife shall sign whatever documents are reasonably necessary to facilitate petitioner’s declaration of ilana michelle reiss as a dependent and exemption the facts are not in dispute and the issue is primarily one of law sec_7491 concerning burden_of_proof has no bearing on this case during petitioner’s daughter did not live with him for more than half of the taxable_year and petitioner’s former wife had custody of the child petitioner made all child_support payments as ordered by the decree on his federal_income_tax return petitioner claimed a dependency_exemption deduction for his daughter and head_of_household filing_status notwithstanding the provisions of the decree petitioner’s former wife refused to sign form_8332 release of claim to exemption for child of divorced or separated parents discussion dependency_exemption sec_151 provides that in computing taxable_income an individual is entitled to deduct an exemption for qualified dependents as that term is defined in sec_152 sec_152 defines a dependent as a son daughter sibling parent or an individual who has as a principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_152 provides that in the case of divorced parents sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption ---except as otherwise provided in this subsection if-- a a child receives over half of his support during the calendar_year from his parents--- - - who are divorced or legally_separated under a decree of divorce or separate_maintenance who are separated under a written_separation_agreement or who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year the regulations provide that a noncustodial_parent may claim an exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the declaration required must be made on a form provided by the internal_revenue_service form or on a statement that conforms to the substance of such form id in 114_tc_184 we recognized that an alternative to form_8332 may be used by the noncustodial_parent to substantiate his right to claim a dependency_exemption for his child any alternative must contain substantially the same information required by form_8332 in particular the document must satisfy the signature reguirement of sec_152 the signature of the custodial_parent is critical to the successful implementation of congress’ plan to eliminate support-based disputes regarding dependency_exemptions and to simplify the rules regarding when a noncustodial_parent may claim the dependency_exemptions for his or her children id pincite- we rejected the argument in miller that a court decree even if executed by the former spouse satisfied the requirements of sec_152 in this case petitioner is the noncustodial_parent the decree required petitioner’s former wife to execute the statement required she however refused to do so while we are sympathetic to petitioner’s plight we note that petitioner’s remedy lies with the arizona divorce court it is not within this court to enforce that decree we recognize that as petitioner points out enforcing the decree may involve an expenditure of funds but that is a decision that petitioner must make petitioner has not chosen that route and he is not -- - entitled to claim a dependency_exemption deduction for his daughter on his federal_income_tax return filing_status sec_2 provides in general --for purposes of this subtitle an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year 1s not a surviving_spouse as defined in subsection a and either-- a maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of-- a daughter since his daughter did not live with petitioner for more than half of the taxable_year petitioner is not entitled to head_of_household filing_status for the taxable_year reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
